PER CURIAM.
This is an appeal from a judgment' for the plaintiff in a personal injury suit. Appellants urge that the verdict of the jury was excessive, and that a- motion for a new trial on this ground was erroneously denied. It does not appear that the trial judge committed any abuse of discretion. The court stated: “The court has given careful consideration to the weight of the evidence and the credibility of the witnesses relating to the question of damages and it is our independent judgment that the verdict responds truly to the real merits of the controversy on the evidence submitted, and that the damages awarded are not excessive. There is nothing in the trial of the case that convinces the court that the jury acted in passion or prejudice or that it did not administer substantial justice.” The judgment must be affirmed. Waters-Pierce Oil Co. v. Deselms, 212 U.S. 159, 181, 29 S.Ct. 270, 53 L.Ed. 453; Fairmount Glass Works v. Cub Fork Coal Co., 287 U.S. 474, 481, 53 S.Ct. 252, 77 L.Ed. 439; United States v. Socony-Vacuum Oil Co., Inc., 310 U.S. 150, 247, 60 S.Ct. 811, 84 L.Ed. 1129; Kurn v. Stanfield, 8 Cir., 111 F.2d 469, 474; Teche Lines, Inc., v. Boyette, 5 Cir., 111 F.2d 579, 580; Chesapeake & O. Ry. Co. v. Proffitt, 4 Cir., 218 F. 23, 28.
The judgment of the District Court is affirmed, with costs to the appellee.